



Exhibit 10.1


GENMARK DIAGNOSTICS, INC
EXECUTIVE SEVERANCE PLAN


1. ESTABLISHMENT AND PURPOSE OF PLAN
1.1    Establishment. The GenMark Diagnostics, Inc. Executive Severance Plan
(the “Plan”) is hereby established by the Compensation Committee (the
“Committee”) of the Board of Directors of GenMark Diagnostics, Inc., effective
July 31, 2019 (the “Effective Date”).
1.2    Purpose. The Company draws upon the knowledge, experience and advice of
its senior leadership team in order to manage its business for the benefit of
the Company’s stockholders. The Committee has determined that it is in the best
interests of the Company and its stockholders to provide for the continued
dedication of its employees by establishing this Plan to provide severance
benefits to eligible employees whose employment terminates under circumstances
described in this Plan.
2.     DEFINITIONS AND CONSTRUCTION
2.1    Definitions. Whenever used in this Plan, the following terms shall have
the meanings set forth below:
(a)“Accrued Amounts” mean, collectively:
(1)any accrued but unpaid base salary prorated to the Termination Date and
accrued but unused vacation, both of which shall be paid on the Termination Date
in accordance with the Company’s customary payroll procedures;
(2)reimbursement of unreimbursed business expenses properly incurred by the
Participant, which shall be subject to, and paid in accordance with, the
Company’s expense reimbursement policy; and
(3)such employee benefits (including equity compensation), if any, to which the
Participant may be entitled under the Company’s employee benefit plans as of the
Termination Date.
(b)“Acquiror” means the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be, in
connection with a Change in Control.
(c)“Base Salary Rate” means the Participant’s monthly base salary rate in effect
immediately prior to the Participant’s termination of employment (without giving
effect to any reduction in the Participant’s base salary rate constituting Good
Reason). Base Salary Rate does not include any bonuses, commissions, fringe
benefits, car allowances, other irregular payments or any other compensation
except base salary.
(d)“Board” means the Board of Directors of the Company.
(e)“Cause” means the occurrence of any of the following:
(1)the Participant’s theft, dishonesty, willful misconduct, breach of fiduciary
duty for personal profit, or falsification of any Company documents or records;
or
(2)the Participant’s unauthorized use, misappropriation, destruction or
diversion of any tangible or intangible asset or corporate opportunity of the
Company (including, without limitation, the Participant’s improper use or
disclosure of the Company’s confidential or proprietary information); or
(3)the Participant’s substantial and continuing willful refusal to perform
duties ordinarily performed by an employee in the same or similar position; or





--------------------------------------------------------------------------------





(4)the Participant’s conviction (including any plea of guilty or nolo
contendere) of a felony, or of a misdemeanor which would have a material adverse
effect on the Company’s goodwill if the Participant were to be retained as an
employee of the Company; or
(5)the Participant’s willful failure to comply with the written policies and
procedures of the Company including but not limited to the Company’s Code of
Business Conduct and the Company’s Insider Trading Policy.
(f)“Change in Control” means the occurrence of any of the following after the
Effective Date:
(1)Any one person, or more than one person acting as a group (a “Person”)
acquires ownership of the Company’s securities that, together with the stock
held by such Person, constitutes more than fifty percent (50%) of the total
voting power of the Company’s then outstanding stock. The term “Person” shall
include any natural person, corporation, partnership, trust, or association, or
any group or combination thereof, whose ownership of the Company’s securities
would be required to be reported under Regulation 13(D) under the Securities
Exchange Act of 1934, as amended, or any similar successor regulation or rule.
For purposes of this clause (1), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control;
(2)A change in the effective control of the Company which occurs on the date
that a majority of the members of the Board is replaced during any twelve (12)
month period by members of the Board whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election; or
(3)The closing of any transaction involving a change in ownership of a
substantial portion of the Company’s assets, which occurs on the date that any
Person acquires (or has acquired during any twelve (12) month period ending on
the date of the most recent acquisition by such Person or Persons) assets from
the Company that have a total gross fair market value equal to or more than
fifty percent (50%) of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For purposes
of this clause (3), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.
Notwithstanding the foregoing, the term “Change in Control” shall not include a
consolidation, merger, or other reorganization if, upon consummation of such
transaction, all of the outstanding voting stock of the Company is owned,
directly or indirectly, by a holding company, and the holders of the Company’s
common stock immediately prior to the transaction have substantially the same
proportionate ownership and voting control of such holding company immediately
after such transaction.
(g)“Change in Control Period” means the period beginning on the date ninety (90)
days preceding the date of an event constituting a Change in Control and ending
with the close of business on the first anniversary of the date of such event.
(h)“CIC Severance Benefit Period” means, for each Participant, the CIC Severance
Benefit Period set forth in the Participant’s Participation Agreement, which
will apply in connection with a Qualifying Termination that occurs during a
Change in Control Period.
(i)“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto and any applicable regulations promulgated thereunder.
(j)“Committee” means the Compensation Committee of the Board.
(k)“Company” means GenMark Diagnostics, Inc., a Delaware corporation, and a
Successor that agrees to assume all of the rights and obligations of the Company
under this Plan or a Successor which otherwise becomes bound by operation of law
under this Plan.
(l)“Company Group” means the group consisting of the Company and each present or
future parent and subsidiary corporation or other affiliated business entity
thereof.





--------------------------------------------------------------------------------





(m)“Equity Award” means an award relating to the Company’s common stock (or an
equivalent equity award as assumed, continued or substituted for by an
Acquiror), whether a stock option, stock appreciation right, shares of
restricted stock, restricted stock units, performance shares, performance units,
or other share-based compensation award.
(n)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(o)“Good Reason” means the occurrence of any of the following during a Change in
Control Period without the Participant’s written consent:
(1)a material reduction by the Company of the Participant’s Base Salary Rate as
in effect immediately prior to such reduction (provided that any reduction by
10% or more in a Participant’s Base Salary Rate shall be treated as material
hereunder); or
(2)the material diminution of the Participant’s authority, position or duties so
that the Participant’s duties are no longer consistent with the Participant’s
position immediately prior to such change; provided that if the Participant is
determined to have a disability, and if the Company offers the Participant the
opportunity to remain employed in a different capacity that accommodates the
Participant’s disability, with different duties and compensation structure in
lieu of termination, such change in responsibilities and compensation shall not
constitute Good Reason; or
(3)the relocation of the Participant’s principal work location that increases
the Participant’s one-way commuting distance from the Participant’s home to such
new work location by thirty (30) miles or more.
Before the Participant may resign for Good Reason, (i) the Participant must
provide the Company with a Notice of Termination within ninety (90) days
following the initial event that the Participant believes constitutes “Good
Reason” specifically identifying the facts and circumstances claimed to
constitute the grounds for the Participant’s resignation for Good Reason, and
the thirty (30) day Notice Period will commence on the date of delivery of such
Notice of Termination. The Company shall have an opportunity within such Notice
Period to cure the Good Reason condition, provided that the Company may waive
such cure period by giving written notice to the Participant that it does not
intend to cure such condition. The failure by the Participant to include in the
Notice of Termination any fact or circumstance that contributes to a showing of
Good Reason will not preclude the Participant from asserting such fact or
circumstance in enforcing the Participant’s rights under this Plan. For the
purposes of any determination regarding the existence of Good Reason, any claim
by the Participant that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Board that Good Reason does not exist, and
the Board, acting in good faith, affirms such determination (excluding the
Participant if the Participant is a member of the Board).
(p)“Non-CIC Severance Benefit Period” means, for each Participant, the Non-CIC
Severance Benefit Period set forth in the Participant’s Participation Agreement,
which will apply in connection with a Qualifying Termination that does not occur
during a Change in Control Period.
(q)“Non-Qualifying Termination” means any termination of a Participant’s
employment with the Company which is not a Qualifying Termination.
(r)“Notice of Termination” means the notice described in Section 4.
(s)“Notice Period” means a period of thirty (30) days commencing on the date of
delivery of a Notice of Termination.
(t)“Participant” means an employee of the Company or its subsidiaries who is
designated by the Committee to participate in the Plan and who has executed a
Participation Agreement.
(u)“Participation Agreement” means an Agreement to Participate in the GenMark
Diagnostics, Inc. Executive Severance Plan in the form attached hereto as
Exhibit A or in such other form as the Committee may approve from time to time;
provided, however, that, after a Participation Agreement has been entered into
between a Participant and the Company, it may be modified only by a supplemental
written agreement executed by both the Participant and the Company. The terms of
such forms of Participation Agreement need not be identical with respect to each
Participant.
(v)“Permanent Disability” means a Participant’s incapacity due to bodily injury
or disease which (1) prevents the Participant from engaging in the full-time
performance of the Participant’s duties for a period of six (6)





--------------------------------------------------------------------------------





consecutive months and (2) will, in the opinion of a qualified physician, be
permanent and continuous during the remainder of the Participant’s life.
(w)“Pre-Change in Control Period” means that portion of the Change in Control
Period occurring prior to the consummation of a Change in Control.
(x)“Qualifying Termination” means, as applicable:
(1)if such termination does not occur during a Change in Control Period,
termination by the Company Group of the Participant’s employment for any reason
other than Cause; or
(2)if such termination occurs during a Change in Control Period, either
(i) termination by the Company Group of the Participant’s employment for any
reason other than Cause or (ii) the Participant’s termination of employment with
the Company Group for Good Reason, provided that such termination for Good
Reason occurs within ninety (90) days following the initial occurrence of the
condition constituting Good Reason;
provided, however, that Qualifying Termination shall not include any termination
of the Participant’s employment which is (i) for Cause, (ii) a result of the
Participant’s death or Permanent Disability, or (iii) a result of the
Participant’s voluntary termination of employment other than for Good Reason.
(y)“Release” means a general release of all known and unknown claims against the
Company and its affiliates and their stockholders, directors, officers,
employees, agents, successors and assigns substantially in the form attached
hereto as Exhibit B (“General Release of Claims [Age 40 and over]”) or Exhibit C
(“General Release of Claims [Under age 40]”), whichever is applicable, with any
modifications thereto determined by legal counsel to the Company to be necessary
or advisable to comply with applicable law or to accomplish the intent of
Section 10 (Exclusive Remedy) hereof.
(z)“Release Deadline Date” means the sixtieth (60th) day following the
Participant’s Termination Date.
(aa)“Section 409A” means Section 409A of the Code.
(bb) “Section 409A Deferred Compensation” means compensation and benefits
provided by the Plan that constitute deferred compensation subject to and not
exempted from the requirements of Section 409A.
(cc) “Separation from Service” means a separation from service within the
meaning of Section 409A.
(dd) “Short-Term Deferral Period” means a period determined in accordance with
Treasury Regulation Section 1.409A-1(b)(4) beginning on the Termination Date
with respect to a Qualifying Termination of the Participant and ending on the
15th day of the third month following the later of (i) the last day of the
calendar year or (ii) the last day of the Company’s taxable year in which, in
either case, the Termination Date occurs.
(ee) “Successor” means any successor in interest to substantially all of the
business and/or assets of the Company.
(ff) “Target Bonus” means the target amount of Participant’s annual cash
incentive bonus for the Company fiscal year in which the Termination Date
occurs, determined by assuming achievement of all Company performance goals and
individual performance goals at their target levels in accordance with the
Company’s annual incentive bonus plan and as established by the Committee.
(gg) “Termination Date” means:
(1)if the Company terminates the Participant’s employment without Cause, the
date specified in the Notice of Termination, which shall be the day immediately
following completion of the Notice Period commencing on the date on which the
Notice of Termination is delivered to the Participant; provided that the Company
shall have the option to relieve the Participant of all job duties, positions
and responsibilities for all or any part of the Notice Period and provide the
Participant with payment at the Participant’s then current Base Salary Rate in
lieu of any portion of the Notice Period for which the Participant is so
relieved of duty, which amount shall be paid in a lump sum on the Participant’s





--------------------------------------------------------------------------------





Termination Date, and, in such case, for all purposes of this Plan, the
Participant’s Termination Date shall be the date as of which the Participant is
relieved of all job duties; and
(2)if the Participant terminates his/her employment with or without Good Reason,
the date specified in the Participant’s Notice of Termination, which shall be
the day immediately following completion of the Notice Period commencing on the
date on which the Notice of Termination is delivered to the Company; provided
that the Company may waive all or any part of the Notice Period by giving
written notice of such waiver to the Participant and providing the Participant
with payment at the Participant’s then current Base Salary Rate in lieu of the
portion of the Notice Period waived, which amount shall be paid in a lump sum on
the Participant’s Termination Date, and, in such case, for all purposes of this
Plan, the Participant’s Termination Date shall be the date as of which the
Participant is relieved of all job duties.
Notwithstanding anything contained herein to the contrary, the Termination Date
shall not occur until the date on which the Participant incurs a Separation from
Service.
2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
3.ELIGIBILITY AND PARTICIPATION
Eligibility to participate in the Plan shall be limited to those employees of
the Company and its subsidiaries who are designated by the Committee.
Notwithstanding the foregoing, the individuals eligible to become Participants
shall be limited to a select group of management or highly compensated employees
within the meaning of Sections 201, 301 and 404 of ERISA. To become a
Participant, an eligible individual must execute a Participation Agreement.
4.NOTICE OF TERMINATION
Any termination of a Participant’s employment by the Company or by the
Participant (other than termination on account of the Participant’s death) shall
be communicated by written notice of termination (“Notice of Termination”) to
the other party hereto in accordance with Section 17. The Notice of Termination
shall specify (a) the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment and (b) the applicable Termination
Date.
5.NON-QUALIFYING TERMINATION
In the event of a Participant’s Non-Qualifying Termination, the Participant
shall be entitled to receive only the Participant’s Accrued Amounts.
6.QUALIFYING TERMINATION
6.1    Not During a Change in Control Period. In the event of a Participant’s
Qualifying Termination that does not occur during a Change in Control Period,
the Participant shall be entitled to receive the Participant’s Accrued Amounts.
In addition, provided that the Participant executes a Release that becomes
effective and irrevocable on or before the Release Deadline Date, the
Participant shall be entitled to receive the following severance payments and
benefits:
(a)Base Salary Severance Benefit. An amount equal to the product of the
Participant’s Base Salary Rate and the number of months contained in the
Participant’s Non-CIC Severance Benefit Period shall be paid in cash in a single
lump sum on the next regular payroll date following the effective date of the
Release (but in no event later than the lapsing of the Short-Term Deferral
Period).
(b)Health Care Benefit. Payment by the Company of the premiums required to
continue the Participant’s group health care coverage for the same level of
health coverage and benefits as in effect for the Participant on the day
immediately preceding the Termination Date for the Participant’s Non-CIC
Severance Benefit Period following the Termination Date (the “Premium Payment
Period”) under the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), provided that the Participant
elects to continue and remains eligible for these benefits under COBRA and does
not become eligible for health coverage through another employer during this
period. Notwithstanding the foregoing, if the Company determines, in its
reasonable discretion, that either (i) the payment of the premiums would result
in a violation of the nondiscrimination rules of Section 105(h)(2) of the Code
or any statute or





--------------------------------------------------------------------------------





regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act) (the “Impermissible Payment”) or (ii) any portion
of the Premium Payment Period would exceed the maximum healthcare continuation
coverage period available to the Participant under COBRA (the “Excess Payment”),
then, in lieu of paying such premiums with respect to the Impermissible Payment
or the Excess Payment, the Company, in its sole discretion, may elect to instead
pay the Participant on the first day of each month during the Premium Payment
Period, a fully taxable cash payment (the “Special Separation Payment”) equal to
the Impermissible Payment or the Excess Payment, as applicable, for that month,
for the remainder of the Premium Payment Period. The Special Separation Payment
with respect to the Impermissible Payment (but not the Excess Payment) will
cease should Executive elect to cease, or become ineligible for, continued
health care coverage under COBRA.
6.2    During a Change in Control Period. In the event of a Participant’s
Qualifying Termination that occurs during a Change in Control Period, the
Participant shall be entitled to receive the Participant’s Accrued Amounts. In
addition, provided that the Participant executes a Release that becomes
effective and irrevocable on or before the Release Deadline Date, the
Participant shall be entitled to receive the following severance payments and
benefits, reduced by the portion, if any, of such severance payments and
benefits previously provided in accordance with Section 6.1 if the Participant’s
Qualifying Termination occurred during the Pre-Change in Control Period:
(a)Base Salary Severance Benefit. An amount equal to the product of the
Participant’s Base Salary Rate and the number of months contained in the
Participant’s CIC Severance Benefit Period shall be paid in cash in a single
lump sum on the next regular payroll date following the later of (i) the
effective date of the Release or (ii) the consummation of the Change in Control
(but in no event later than the lapsing of the Short-Term Deferral Period).
(b)Bonus Severance Benefit. An amount equal to the Participant’s Target Bonus
shall be paid in cash in a single lump sum on the next regular payroll date
following the later of (i) the effective date of the Release or (ii) the
consummation of the Change in Control (but in no event later than the lapsing of
the Short-Term Deferral Period).
(c)Health Care Benefit. Payment by the Company of the premiums required to
continue the Participant’s group health care coverage for the same level of
health coverage and benefits as in effect for the Participant on the day
immediately preceding the Termination Date for the Participant’s CIC Severance
Benefit Period following the Termination Date under the applicable provisions of
COBRA and upon the same terms and subject to the same conditions provided in
Section 6.1(b).
7.     INTENTIONALLY OMITTED
8.     CERTAIN TAX MATTERS
8.1    Federal Excise Tax Under Section 4999 of the Code.
(a)Excess Parachute Payments. If any payments and other benefits provided to a
Participant by this Plan or otherwise (collectively, the “Payments”) would,
either separately or in the aggregate, constitute “parachute payments” within
the meaning of Section 280G of the Code and, but for this Section 8.1, would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Payments will be payable to the Participant either in full or in
such lesser amounts as would result, after taking into account the applicable
federal, state and local income taxes and the Excise Tax, in the Participant’s
receipt on an after-tax basis of the greatest amount of Payments, by reducing
Payments in the following order: (i) reduction or elimination of cash severance
benefits that are subject to Section 409A of the Code; (ii) reduction or
elimination of cash severance benefits that are not subject to Section 409A of
the Code; (iii) cancellation or reduction of accelerated vesting of Equity
Awards that are not stock options or stock appreciation rights;
(iv) cancellation or reduction of accelerated vesting of stock options and stock
appreciation rights; and (v) reduction or elimination of other Payments. In the
event that acceleration of vesting of Equity Award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant. If two or more Equity Awards are granted on the same date,
the accelerated vesting of each award will be reduced on a pro-rata basis.
(b)Determination by Tax Firm. The professional firm engaged by the Company for
general tax purposes as of the day prior to the date of the event that might
reasonably be anticipated to result in Payments that would otherwise be subject
to the Excise Tax will perform the foregoing calculations. If the tax firm so
engaged by the Company is serving as accountant or auditor for the Acquiror, the
Company will appoint a nationally recognized tax firm to make the determinations
required by this Section. The Company will bear all expenses with respect to the
determinations by such firm required to be made by this Section. The Company and
the Participant shall furnish such tax firm such information and documents as
the tax firm may reasonably request in order to make its required determination.
The tax firm will provide its





--------------------------------------------------------------------------------





calculations, together with detailed supporting documentation, to the Company
and the Participant as soon as practicable following its engagement. Any good
faith determinations of the tax firm made hereunder will be final, binding and
conclusive upon the Company and the Participant.
8.2    Compliance with Section 409A. The Company intends that this Plan (and all
payments and other benefits provided under this Plan) shall be exempt from the
requirements of Section 409A to the maximum extent possible, whether pursuant to
the short-term deferral exception described in Treasury Regulation Section
1.409A-1(b)(4), the involuntary separation pay plan exception described in
Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Section 409A is applicable to such payments, the Company intends that this Plan
(and such payments and benefits) shall comply with the requirements of
Section 409A. Notwithstanding any other provision of this Plan to the contrary,
this Plan shall be interpreted, operated and administered in a manner consistent
with such intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Plan to the contrary, the provision,
time and manner of payment or distribution of all compensation and benefits
provided by the Plan that constitute Section 409A Deferred Compensation shall be
subject to, limited by and construed in accordance with the requirements of
Section 409A, including the following:
(a)Separation from Service. To the extent required to be exempt from, or to
comply with Section 409A, payments and benefits otherwise payable or provided
pursuant to the Plan upon a Participant’s Qualifying Termination shall be paid
or provided only at the time of a termination of the Participant’s service which
constitutes a Separation from Service.
(b)Six-Month Delay Applicable to Specified Employees. Payments and benefits
constituting Section 409A Deferred Compensation to be paid or provided pursuant
to the Plan upon the Separation from Service of a Participant who is a
“specified employee” within the meaning of Section 409A (determined using the
identification methodology selected by the Company from time to time, or if
none, the default methodology described in applicable Treasury Regulation) shall
be paid or provided only upon the later of (1) the date that is six (6) months
and one (1) day after the date of such Separation from Service or, if earlier,
the date of death of the Participant (in either case, the “Delayed Payment
Date”), or (2) the date or dates on which such Section 409A Deferred
Compensation would otherwise be paid or provided in accordance with the Plan.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date shall be accumulated and paid on the Delayed Payment Date.
(c)Separate Payments. Each payment made under this Plan shall be treated as a
separate payment, and the right of a Participant to a series of installment
payments under this Plan shall be treated as a right to a series of separate
payments.
(d)Expense Reimbursements and In-Kind Benefits. With regard to any provision in
this Plan for reimbursement of expenses or in-kind benefits, except for any
expense, reimbursement or in-kind benefit provided pursuant to this Plan that
does not constitute Section 409A Deferred Compensation, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be deemed to be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect, and
(iii) such payments shall be made on or before the last day of Participant’s
taxable year following the taxable year in which the expense occurred.
(e)Intentionally Omitted.
8.3    Tax Withholding. The Company shall have the right to withhold from any
amount payable under this Plan any Federal, state, local and foreign taxes in
order for the Company to satisfy any withholding tax obligation it may have
under any applicable law or regulation.
9.     CONFLICT IN BENEFITS; NONCUMULATION OF BENEFITS
9.1    Effect of Plan. With the exception of any Equity Award agreements, the
terms of this Plan, when accepted by a Participant pursuant to an executed
Participation Agreement, shall supersede all prior severance pay and benefit
arrangements, whether written or oral, and understandings regarding the subject
matter of this Plan and, subject to Section 9.2, shall be the exclusive
agreement for the determination of any payments and benefits due to the
Participant upon the events described in this Plan.





--------------------------------------------------------------------------------





9.2    Noncumulation of Benefits. Except as expressly provided in a written
agreement between a Participant and the Company entered into after the date of
such Participant’s Participation Agreement and which expressly disclaims this
Section 9.2 and is approved by the Board or the Committee, the total amount of
payments and benefits that may be received by the Participant as a result of the
events described in (a) the Plan, (b) any agreement between the Participant and
the Company, or (c) any other plan, practice or statutory obligation of the
Company, shall not exceed the amount of payments and benefits provided by this
Plan upon such events, and the aggregate amounts payable under this Plan shall
be reduced to the extent of any excess (but not below zero).
10.EXCLUSIVE REMEDY
The payments and benefits provided by this Plan, shall constitute the
Participant’s sole and exclusive remedy for any alleged injury or other damages
arising out of the cessation of the employment relationship between the
Participant and the Company in the event of the Participant’s Qualifying
Termination. The Participant shall be entitled to no other compensation,
benefits, or other payments from the Company as a result of the Participant’s
Qualifying Termination with respect to which the payments and benefits described
in this Plan have been provided to the Participant, except as expressly set
forth in this Plan or, subject to the provisions of Section 9.2, in a duly
executed employment agreement between Company and the Participant.
11.PROPRIETARY AND CONFIDENTIAL INFORMATION
Each Participant agrees to continue to abide by the terms and conditions of the
confidentiality and/or proprietary rights agreement between the Participant and
the Company or any other member of the Company Group.
12.NON-SOLICITATION
If the Company performs its obligations to deliver the payments and benefits
required by this Plan, then for a period equal to the CIC Severance Benefit
Period or Non-CIC Severance Benefit Period applicable to a Participant following
the Participant’s Qualifying Termination, the Participant shall not, directly or
indirectly, recruit, solicit or invite the solicitation of any employees of the
Company or any other member of the Company Group to terminate their employment
relationship with the Company Group.
13.NO CONTRACT OF EMPLOYMENT
Neither the establishment of the Plan, nor any amendment thereto, nor the
payment or provision of any benefits thereunder shall be construed as giving any
person the right to be retained by the Company, a Successor or any other member
of the Company Group. Except as otherwise established in a written employment
agreement between the Company and a Participant, the employment relationship
between the Participant and the Company is an “at-will” relationship.
Accordingly, either the Participant or the Company may terminate the
relationship at any time, with or without cause, and with or without notice
except as otherwise provided by Section 4. In addition, nothing in this Plan
shall in any manner obligate any Successor or other member of the Company Group
to offer employment to any Participant or to continue the employment of any
Participant which it does hire for any specific duration of time.
14.CLAIMS FOR BENEFITS
14.1    ERISA Plan. This Plan is intended to be (a) an employee welfare benefit
plan as defined in Section 3(1) of ERISA and (b) a “top-hat” plan maintained for
the benefit of a select group of management or highly compensated employees of
the Company Group.
14.2    Application for Benefits. All applications for payments and/or benefits
under the Plan (“Benefits”) shall be submitted to the Company’s Vice President,
Human Resources (the “Claims Administrator”), with a copy to the Company’s
General Counsel. Applications for Benefits must be in writing on forms
acceptable to the Claims Administrator and must be signed by the Participant or
beneficiary. The Claims Administrator reserves the right to require the
Participant or beneficiary to furnish such other proof of the Participant’s
expenses, including without limitation, receipts, canceled checks, bills, and
invoices as may be required by the Claims Administrator.





--------------------------------------------------------------------------------





14.3    Appeal of Denial of Claim.
(a)If a claimant’s claim for Benefits is denied, the Claims Administrator shall
provide notice to the claimant in writing of the denial within ninety (90) days
after its submission. The notice shall be written in a manner calculated to be
understood by the claimant and shall include:
(1)The specific reason or reasons for the denial;
(2)References to the specific Plan provisions on which the denial is based;
(3)A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and
(4)An explanation of the Plan’s claims review procedures and time limits
applicable to such procedures, including a statement of claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination.
(b)If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefor shall
be furnished to the claimant before the end of the initial ninety (90) day
period. In no event shall such extension exceed ninety (90) days.
(c)If a claim for Benefits is denied, the claimant, at the claimant’s sole
expense, may appeal the denial to the Committee (the “Appeals Administrator”)
within sixty (60) days of the receipt of written notice of the denial. In
pursuing such appeal the claimant or his or her duly authorized representative:
(1)may request in writing that the Appeals Administrator review the denial;
(2)may review pertinent documents; and
(3)may submit issues and comments in writing.
(d)The decision on review shall be made within sixty (60) days of receipt of the
request for review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than one hundred twenty (120) days after receipt of the request
for review. If such an extension of time is required, written notice of the
extension shall be furnished to the claimant before the end of the original
sixty (60) day period. The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and, if the
decision on review is a denial of the claim for Benefits, shall include:
(1)The specific reason or reasons for the denial;
(2)References to the specific Plan provisions on which the denial is based;
(3)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, the Plan and all documents,
records and other information relevant to his or her claim for benefits; and
(4)A statement of claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination.
14.4    Exhaustion of Administrative Remedies. The exhaustion of these claims
procedures is mandatory for resolving every claim and dispute arising under the
Plan. As to such claims and disputes:
(a)No claimant shall be permitted to commence any legal action to recover
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until these claims procedures have been exhausted in their entirety;
and
(b)In any such legal action, all explicit and implicit determinations by the
Claims Administrator (including, but not limited to, determinations as to
whether the claim, or a request for a review of a denied claim, was timely
filed) shall be afforded the maximum deference permitted by law.





--------------------------------------------------------------------------------





15.DISPUTE RESOLUTION
In the event of any dispute or claim relating to or arising out of this Plan
that is not resolved in accordance with procedure described in Section 14, the
Company and the Participant, each by executing a Participation Agreement, agree
that all such disputes or claims shall be resolved by means of binding
arbitration in San Diego County, California before a sole arbitrator, in
accordance with the laws of the State of California for agreements made in that
State or as otherwise required by ERISA. Any arbitration shall be administered
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment
on the award may be entered in any court having jurisdiction. The prevailing
party shall be entitled to recover from the losing party its attorneys’ fees and
costs incurred in any action brought to enforce any right arising out of this
Plan.
16.SUCCESSORS AND ASSIGNS
16.1    Successors of the Company. The Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place.
16.2    Heirs and Representatives of Participant. This Plan shall inure to the
benefit of and be enforceable by the Participants’ personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises, legatees or other beneficiaries. If a Participant should die while any
amount would still be payable to the Participant hereunder (other than amounts
which, by their terms, terminate upon the death of the Participant) if the
Participant had continued to live, then all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant’s
estate.
17.NOTICES
For purposes of this Plan, notices and all other communications provided for
herein shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by United States certified mail, return
receipt requested, or by overnight courier, postage prepaid, as follows:
(a)if to the Company:
GenMark Diagnostics, Inc.
5964 La Place Court
Carlsbad, California 92008
Attention: General Counsel
(b)    if to the Participant, at the home address which the Participant most
recently communicated to the Company in writing.
Either party may provide the other with notices of change of address, which
shall be effective upon receipt.
18.TERMINATION AND AMENDMENT OF PLAN
Unless extended by the Board or the Committee, the Plan and all Participation
Agreements shall expire on the third (3rd) anniversary of the Effective Date.
Except as provided by the preceding sentence, the Plan and/or any Participation
Agreement executed by a Participant may not be terminated with respect to such
Participant without the written consent of the Participant and the approval of
the Board or the Committee. The Plan and/or any Participation Agreement executed
by a Participant may be modified, amended or superseded with respect to such
Participant only by a supplemental written agreement between the Participant and
the Company approved by the Board or the Committee. Notwithstanding any other
provision of the Plan to the contrary, the Board for the Committee may, in its
sole and absolute discretion and without the consent of any Participant, amend
the Plan or any Participation Agreement, to take effect retroactively or
otherwise, as it deems necessary or advisable for the purpose of conforming the
Plan or such Participation Agreement to any present or future law relating to
plans of this or similar nature (including, but not limited to, Section 409A of
the Code), and to the administrative regulations and rulings promulgated
thereunder.





--------------------------------------------------------------------------------





19.MISCELLANEOUS PROVISIONS
19.1    Administration. The Plan shall be administered by the Committee. The
Committee shall have the exclusive discretion and authority to establish rules,
forms and procedures for the administration of the Plan, to construe and
interpret the Plan, and to decide all questions of fact, interpretation,
definition, computation or administration arising in connection with the Plan,
including, but not limited to, eligibility to participate in the Plan and the
amount of benefits paid under the Plan. The rules, interpretations and other
actions of the Committee shall be binding and conclusive on all persons. All
expenses incurred in connection with the administration of the Plan, including
the claims procedures described in Section 14, shall be paid by the Company.
19.2    Unfunded Obligation. Any amounts payable to Participants pursuant to the
Plan are unfunded obligations. The Company shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Board or the Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of the Company.
19.3    No Duty to Mitigate; Obligations of Company. A Participant shall not be
required to mitigate the amount of any payment or benefit contemplated by this
Plan by seeking employment with a new employer or otherwise, nor shall any such
payment or benefit (except for the benefits described in Section 6.1(b) or
Section 6.2(c)) be reduced by any compensation or benefits that the Participant
may receive from employment by another employer. Except as otherwise provided by
this Plan, the obligations of the Company to make payments to the Participant
and to make the arrangements provided for herein are absolute and unconditional
and may not be reduced by any circumstances, including without limitation any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Participant or any third party at any time.
19.4    Recoupment. Without the consent of any Participant and notwithstanding
any other provision of this Plan or any other agreement between the Participant
and the Company to the contrary, any incentive-based compensation, or any other
compensation, paid to the Participant pursuant to this Plan or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and recoupment as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement). This Section 19.4 shall survive the
termination of this Plan for a period equal to the greater of (a) three (3)
years and (b) such longer period required by the applicable law, government
regulation, order or stock exchange listing requirement.
19.5    No Representations. By executing a Participation Agreement, the
Participant acknowledges that in becoming a Participant in the Plan, the
Participant is not relying and has not relied on any promise, representation or
statement made by or on behalf of the Company which is not set forth in this
Plan.
19.6    Waiver. No waiver by the Participant or the Company of any breach of, or
of any lack of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
19.7    Choice of Law. The validity, interpretation, construction and
performance of this Plan shall be governed by the substantive laws of the State
of California, without regard to its conflict of law provisions.
19.8    Validity. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provision of
this Plan, which shall remain in full force and effect.
19.9    Benefits Not Assignable. Except as otherwise provided herein or by law,
no right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective. No right or interest of any Participant
under the Plan shall be liable for, or subject to, any obligation or liability
of such Participant.
19.10    Consultation with Legal and Financial Advisors. By executing a
Participation Agreement, the Participant acknowledges that this Plan confers
significant legal rights, and may also involve the waiver of rights under other





--------------------------------------------------------------------------------





agreements; that the Company has encouraged the Participant to consult with the
Participant’s personal legal and financial advisors; and that the Participant
has had adequate time to consult with the Participant’s advisors before
executing the Participation Agreement.
19.11    Further Assurances. From time to time, at the Company’s request and
without further consideration, the Participant shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of the Plan, the Participant’s
Participation Agreement and the Release, and to provide adequate assurance of
the Participant’s due performance thereunder.
20.Agreement
By executing a Participation Agreement, the Participant acknowledges that the
Participant has received a copy of this Plan and has read, understands and is
familiar with the terms and provisions of this Plan. This Plan shall constitute
an agreement between the Company and the Participant executing a Participation
Agreement.
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Plan as duly adopted by the Committee on July 31, 2019.


/s/ Eric Stier    
Eric Stier, Secretary





--------------------------------------------------------------------------------









    


EXHIBIT A










FORM OF


AGREEMENT TO PARTICIPATE IN THE


GENMARK DIAGNOSTICS, INC.


EXECUTIVE SEVERANCE PLAN









--------------------------------------------------------------------------------







AGREEMENT TO PARTICIPATE IN THE
GENMARK DIAGNOSTICS, INC.
EXECUTIVE SEVERANCE PLAN
In consideration of the benefits provided by the GenMark Diagnostics, Inc.
Executive Severance Plan (the “Plan”), the undersigned employee of GenMark
Diagnostics, Inc. (the “Company”) and the Company agree that, as of the date
written below, the undersigned shall become a Participant in the Plan and shall
be fully bound by and subject to all of its provisions. All references to a
“Participant” in the Plan shall be deemed to refer to the undersigned.


Definitions. For the purposes of the Participant’s participation in the Plan,
certain capitalized terms shall have the following meanings:


1.
“CIC Severance Benefit Period” means a period of [twelve (12)] [nine (9)] [six
(6)] months.

2.
“Non-CIC Severance Benefit Period” means a period of six (6) months.

The undersigned employee acknowledges that the Plan confers significant legal
rights and may also constitute a waiver of rights under other agreements with
the Company; that the Company has encouraged the undersigned to consult with the
undersigned’s personal legal and financial advisors; and that the undersigned
has had adequate time to consult with the undersigned’s advisors before
executing this agreement.


The undersigned employee acknowledges that he or she has received a copy of the
Plan and has read, understands and is familiar with the terms and provisions of
the Plan. The undersigned employee further acknowledges that (1) by accepting
the arbitration provision set forth in Section 15 of the Plan, the undersigned
is waiving any right to a jury trial in the event of any dispute covered by such
provision and (2) except as otherwise established in a written employment
agreement between the Company and the undersigned, the employment relationship
between the undersigned and the Company is an “at-will” relationship.


Executed as of July 31, 2019.


PARTICIPANT
 
GENMARK DIAGNOSTICS, INC.
 
 
 
________________________________
 
By:______________________________
Signature
 
 
 
 
 
________________________________
 
Title:____________________________
Name Printed
 
 
 
 
 
________________________________
 
 
Address__________________________
 
 
 
 
 






--------------------------------------------------------------------------------









EXHIBIT B










FORM OF


GENERAL RELEASE OF CLAIMS
[Age 40 and over]





--------------------------------------------------------------------------------







GENERAL RELEASE OF CLAIMS
[Age 40 and over]


This Agreement is by and between [Employee Name] (“Employee”) and [GenMark
Diagnostics, Inc. or Successor that agrees to assume the Executive Severance
Plan] (the “Company”). This Agreement will become effective on the eighth (8th)
day after it is signed by Employee (the “Effective Date”), provided that the
Company has signed this Agreement and Employee has not revoked this Agreement
(by written notice to [Company Contact Name] at the Company) prior to that date.


RECITALS
A.    Employee was employed by the Company as of ___________, ____.


B.    Employee and the Company entered into an Agreement to Participate in the
GenMark Diagnostics, Inc. Executive Severance Plan (such agreement and plan
being referred to herein as the “Plan”) effective as of __________, ____ wherein
Employee is entitled to receive certain benefits in the event of an Qualifying
Termination (as defined by the Plan), provided Employee signs and does not
revoke a Release (as defined by the Plan).


C.    Employee’s employment has been terminated as a result of an Qualifying
Termination (as defined by the Plan). Employee’s last day of work and
termination are effective as of _______________, ____. Employee desires to
receive the payments and benefits provided by the Plan by executing this
Release.


NOW, THEREFORE, the parties agree as follows:


1.    Commencing on the Effective Date, the Company shall provide Employee with
the applicable payments and benefits set forth in the Plan in accordance with
the terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.


2.    Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Effective Date, including, but not limited to, any
claims of breach of written contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress, or national origin, race, age,
sex, sexual orientation, disability or other discrimination or harassment under
the Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967,
the Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law. Notwithstanding the foregoing, this release shall not
apply to any right of the Employee to receive the applicable payments and
benefits set forth in the Plan in accordance with the terms of the Plan.


3.    Employee acknowledges that he or she has read Section 1542 of the Civil
Code of the State of California, which states in full:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
4.    Employee and the Company acknowledge and agree that they shall continue to
be bound by and comply with the terms and obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, and (iii) any Equity Award agreements
between the Company and Employee.







--------------------------------------------------------------------------------





5.    This Agreement shall be binding upon, and shall inure to the benefit of,
the parties and their respective successors, assigns, heirs and personal
representatives.


6.    The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to the provisions
of Section 14 and Section 15 of the Plan.


7.    The parties agree that any and all disputes that (i) do not arise out of
the Plan, the interpretation, validity or enforceability of the Plan or the
alleged breach thereof and (ii) relate to the enforceability of this Agreement,
the interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of a court trial
conducted by the superior or district court in San Diego County, California. The
parties hereby irrevocably waive their respective rights to have any such
disputes tried to a jury, and the parties hereby agree that such courts will
have personal and subject matter jurisdiction over all such disputes.
Notwithstanding the foregoing, in the event of any such dispute, the parties may
agree to mediate or arbitrate the dispute on such terms and conditions as may be
agreed in writing by the parties. The prevailing party shall be entitled to
recover from the losing party its attorneys’ fees and costs incurred in any
action brought to resolve any such dispute.


8.    This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.


EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO [21] [45] DAYS TO CONSIDER THIS
AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER
EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND
BENEFITS DESCRIBED IN PARAGRAPH 1.


Dated:___________________________________________
 
________________________________________________
 
 
[Employee Name]
Dated:___________________________________________
 




[Company]








By:_____________________________________________












--------------------------------------------------------------------------------





 
EXHIBIT C










FORM OF


GENERAL RELEASE OF CLAIMS
[Under age 40]









--------------------------------------------------------------------------------







GENERAL RELEASE OF CLAIMS
[Under age 40]


This Agreement is by and between [Employee Name] (“Employee”) and [GenMark
Diagnostics, Inc. or Successor that agrees to assume the Executive Severance
Plan] (the “Company”). This Agreement is effective on the day it is signed by
Employee (the “Effective Date”).


RECITALS
A.    Employee was employed by the Company as of ____________, ____.


B.    Employee and the Company entered into an Agreement to Participate in the
GenMark Diagnostics, Inc. Executive Severance Plan (such agreement and plan
being referred to herein as the “Plan”) effective as of ___________, ____
wherein Employee is entitled to receive certain benefits in the event of an
Qualifying Termination (as defined by the Plan), provided Employee signs a
Release (as defined by the Plan).


C.    Employee’s employment has been terminated as a result of an Qualifying
Termination (as defined by the Plan). Employee’s last day of work and
termination are effective as of ______________, ____ (the “Termination Date”).
Employee desires to receive the payments and benefits provided by the Plan by
executing this Release.


NOW, THEREFORE, the parties agree as follows:


1.    Commencing on the Effective Date, the Company shall provide Employee with
the applicable payments and benefits set forth in the Plan in accordance with
the terms of the Plan. Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan. Employee further acknowledges that Employee has been
paid all wages and accrued, unused vacation that Employee earned during his or
her employment with the Company.


2.    Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Termination Date, including, but not limited to,
any claims of breach of written contract, wrongful termination, retaliation,
fraud, defamation, infliction of emotional distress, or national origin, race,
age, sex, sexual orientation, disability or other discrimination or harassment
under the Civil Rights Act of 1964, the Age Discrimination In Employment Act of
1967, the Americans with Disabilities Act, the Fair Employment and Housing Act
or any other applicable law. Notwithstanding the foregoing, this release shall
not apply to any right of the Employee to receive the applicable payments and
benefits set forth in the Plan in accordance with the terms of the Plan.


3.    Employee acknowledges that he or she has read Section 1542 of the Civil
Code of the State of California, which states in full:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
4.    Employee and the Company acknowledge and agree that they shall continue to
be bound by and comply with the terms and his obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, and (iii) any Equity Award agreements
between the Company and Employee.


5.    This Agreement shall be binding upon, and shall inure to the benefit of,
the parties and their respective successors, assigns, heirs and personal
representatives.





--------------------------------------------------------------------------------







6.    The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to Section 14 and
Section 15 of the Plan.


7.    The parties agree that any and all disputes that (i) do not arise out of
the Plan, the interpretation, validity or enforceability of the Plan or the
alleged breach thereof and (ii) relate to the enforceability of this Agreement,
the interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of a court trial
conducted by the superior or district court in San Diego County, California. The
parties hereby irrevocably waive their respective rights to have any such
disputes tried to a jury, and the parties hereby agree that such courts will
have personal and subject matter jurisdiction over all such disputes.
Notwithstanding the foregoing, in the event of any such dispute, the parties may
agree to mediate or arbitrate the dispute on such terms and conditions as may be
agreed in writing by the parties. The prevailing party shall be entitled to
recover from the losing party its attorneys’ fees and costs incurred in any
action brought to resolve any such dispute.


8.    This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.


EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN
PARAGRAPH 1.


Dated:___________________________________________
 
________________________________________________
 
 
[Employee Name]
Dated:___________________________________________
 




[Company]






By:_____________________________________________








